Citation Nr: 0844339	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-39 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1952 to September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Board denied service connection for bilateral 
sensorineural hearing loss in November 1987.  

2.  Competent medical evidence establishing a current hearing 
loss disability and a relationship between the current 
hearing loss and the veteran's active military service has 
been received since the November 1987 Board decision.  

3.  The veteran has diagnoses of current bilateral hearing 
loss and tinnitus disabilities which are related to noise 
exposure during service.  


CONCLUSIONS OF LAW

1.  The November 1987 decision of the Board denying service 
connection for hearing loss is final.  38 U.S.C.A § 7103 
(West 2002); 38 C.F.R. § 20.1100 (2008).  

2.  Evidence received since the November 1987 Board decision 
denying service connection for hearing loss is new and 
material, and the claim for entitlement to service connection 
for hearing loss is reopened.  38 U.S.C.A. §§  5108, 7104 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Bilateral hearing loss was incurred in active military 
service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2008).

4.  Tinnitus was incurred in active military service. 38 
U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening his claim and granting service connection for 
hearing loss and tinnitus.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records and VA medical treatment records.  The Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claims for service connection.  

II.  Application to Reopen the Claim of Service Connection 
for Hearing Loss 

In a November 1987 decision, the Board denied service 
connection for bilateral hearing loss on the basis that there 
was no evidence linking any current hearing loss disability 
to the veteran's active military service.  The Board decision 
is final.  38 U.S.C. § 4004(b); 38 C.F.R. § 19.194.  However, 
if new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Board has rephrased the issues on appeal.  The veteran's 
prior claim for service connection for hearing loss was 
previously denied and that denial of service connection is 
final.  The fact that the RO may have determined that new and 
material evidence was presented, and reopened the claim on 
that basis, is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted.  The Board must address the issue initially 
itself. Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.  Id. 
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

In cases such as this, where the claim is filed on or after 
August 29, 2001, under 38 C.F.R. § 3.156(a), evidence is 
considered "new" if it was not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence received subsequent to the November 1987 Board 
decision includes a VA audiogram report dated August 2006 and 
a VA outpatient treatment audiology note dated September 
2006. These records are "new" as they did not exist at the 
time of the prior determination; they are also "material" 
in that they substantiate that the veteran has hearing loss 
which is related to noise exposure during service.   
Accordingly, the evidence is "new and material" under the 
provisions of 38 C.F.R. § 3.156, and the claim for service 
connection for hearing loss is reopened.

III.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

Impaired hearing is considered a disability for VA purposes 
when: the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2008).

The veteran's claim for service connection essentially 
revolves around hearing loss caused by noise exposure during 
his active service.  The veteran's discharge papers, DD 214, 
reveals that he served in Korea during the Korean War.  His 
branch is noted as Infantry and that he served in Company F 
of the 27th Infantry Regiment.  However, the veteran's awards 
do not indicate the receipt of the Combat Infantryman's 
Badge, nor is his Military Occupational Specialty (MOS) 
indicted on the DD 214.  He claims that he was exposed to 
excessive noise during active service in the form of the 
noise of weapons fire.  The Board notes that the RO has 
indicated that military records show that the veteran's MOS 
was as a "mess attendant."  However, review of the record 
does not reveal any such entry on the available service 
department records.  Based upon the evidence of record, the 
Board will accept that during service the veteran did serve 
with infantry units in Korea and that he was exposed to the 
noise of weapons fire during service without the benefit of 
hearing protection.  This is consistent with the evidence of 
record available from the service department.  

The veteran's September 1954 separation examination report 
reveals that the veteran's hearing was normal "15/15" in 
each ear on both whispered voice testing and spoken voice 
testing.  No audiometric test results are of record.  

In August 2006, the most recent VA audiology consultation of 
the veteran was conducted.  Pure tone threshold results were 
provided in a graph rather than by numerical results.  The 
United States Court of Veterans Appeals (Court), in Kelly v. 
Brown, 7 Vet. App. 471 (1995), stated that the Board could 
not interpret graphical representations of audiometric data.  
Rather, the examiner must provide numerical results.  However 
it is clear from his graph that auditory threshold at 4000 
Hertz is greater than 50 decibels for both ears.  
Accordingly, this evidence establishes that the veteran has a 
current hearing loss disability.  38 C.F.R. § 3.385 (2008).

The examining audiologist provided a medical opinion which 
stated that "it is likely as not that the patient's hearing 
loss and tinnitus are at least in part due to exposure to 
hazardous levels of noise during his military service."

The evidence supports service connection for bilateral 
hearing loss and tinnitus.  The veteran does have a history 
of noise exposure during service.  The September 2006 medical 
opinion is sufficient to link the veteran's current hearing 
loss and tinnitus to the veteran's in service noise exposure.  
Accordingly, service connection for bilateral hearing loss 
and tinnitus is granted.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.  

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


